
	

113 HRES 572 IH: Expressing support for designation of the first full week of May as “National Mental Health No Stigma Week”.
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 572
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Peters of California (for himself, Mr. Gary G. Miller of California, Ms. Lee of California, Mr. Hastings of Florida, Ms. Schakowsky, Mr. Ryan of Ohio, Mr. McGovern, Mr. Vargas, Mr. Benishek, Mr. Honda, Ms. Chu, Mr. Butterfield, Mr. Ellison, Ms. Esty, Mrs. Kirkpatrick, Mrs. Napolitano, Mr. Farr, Mr. Rush, Mr. Lewis, Ms. Bordallo, Ms. Shea-Porter, Mr. Perlmutter, Mr. Rangel, Mrs. Davis of California, Mr. Fitzpatrick, Mr. Schiff, Mr. Huffman, Mr. Sablan, Ms. McCollum, Mr. Yarmuth, Mr. Price of North Carolina, Mr. Levin, Mr. Lowenthal, Mr. Loebsack, Ms. Kaptur, Mr. Barber, Ms. Brown of Florida, Mrs. Christensen, Mr. Cárdenas, Ms. Loretta Sanchez of California, Ms. Speier, Ms. Lofgren, Mr. Bera of California, Mr. Connolly, Ms. Linda T. Sánchez of California, Mr. Delaney, Mr. Garamendi, Mr. Fattah, Mr. Carson of Indiana, Ms. Roybal-Allard, Mr. Holt, Mr. Swalwell of California, Mr. Polis, and Mr. Deutch) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of the first full week of May as National Mental Health No Stigma Week.
	
	
		Whereas it is in the best interest of the United States to increase awareness regarding the
			 negative stigma associated with mental illness;
		Whereas stigma is a very real problem for people who have a mental illness;
		Whereas every person needs and deserves to feel a sense of belonging, and not be excluded or
			 ostracized;
		Whereas the most formidable obstacle to future progress in the area of mental health is stigma, and
			 today, the United States has the power to tear down that obstacle;
		Whereas throughout the United States, there are efforts by public and private mental health
			 agencies that work tirelessly to educate the public about the harmful
			 effects of stigma;
		Whereas some of the harmful effects of stigma include trying to pretend nothing is wrong, refusal
			 to seek treatment, rejection by family and friends, work or school
			 problems or discrimination, difficulty finding housing, being subjected to
			 physical violence or harassment, and inadequate health insurance coverage
			 of mental illnesses;
		Whereas 1 in 4 adults, approximately 61,500,000 people in the United States, experiences mental
			 illness in a given year and 1 in 17, approximately 13,600,000 live with a
			 serious mental illness;
		Whereas approximately 20 percent of youth ages 13 to 18 and approximately 13 percent of those ages
			 8 to 15 experience severe mental disorders in a given year;
		Whereas while 1 in 5 people in the United States lives with a mental disorder, estimates indicate
			 that nearly two-thirds of all people with a diagnosable mental illness do
			 not seek treatment, especially people from diverse communities;
		Whereas despite civil rights laws, such as the Americans with Disabilities Act of 1990, people with
			 mental illnesses often experience discrimination in education, housing,
			 health care, and the workplace;
		Whereas according to the California Mental Health Services Oversight and Accountability
			 Commission’s report of 2007, a public education campaign can improve the
			 public’s awareness of unmet needs and reduce the harmful effects of stigma
			 and discrimination; and
		Whereas the first full week of May would be an appropriate week to designate as National Mental Health No Stigma Week: Now, therefore, be it
	
		That the House of Representatives supports the designation of National Mental Health No Stigma Week.
		
